919 F.2d 140
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronnie JOHNSON and Betty Corwin, Plaintiffs-Appellants,v.Richard CELESTE, et al., Defendants-Appellees.
Nos. 89-4023, 89-4051.
United States Court of Appeals, Sixth Circuit.
Nov. 26, 1990.

Before KRUPANSKY and MILBURN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.
PER CURIAM.


1
Plaintiffs-appellants-cross-appellees, Ronnie Johnson and Betty Corwin (appellants), appeal the district court's order awarding them $14,704.95 in attorneys' fees under 42 U.S.C. Sec. 1988, an amount less than they had requested in their application for compensation.  Defendants-appellees-cross-appellants, Richard Celeste, et al.,* cross-appeal the district court's determination that appellants were "prevailing parties" within the meaning of the attorneys' fee statute.


2
Upon review of the briefs and arguments of the parties, the applicable case law, and the record developed below, the court finds that the district court's judgment was correct with respect to all assignments of error for the reasons stated in the court's opinion of October 13, 1989, in which it accepted the magistrate's report and recommendation.  Accordingly, the judgment of the district court is hereby affirmed.



*
 The remaining named parties-defendant were Dr. Richard Seiter, Director of the Ohio Department of Rehabilitation and Correction, Dr. David Schwartz, Chaplain of the Corrections Department, and H.K. Russell, Superintendent of the Lima (Ohio) Correctional Institution